Citation Nr: 0837718	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  02-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran retired in March 1992 after approximately 20 
years of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The Board previously remanded this matter in November 2003 
and August 2005.

The issue of entitlement to service connection for chronic 
bronchitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Upon VA examination in March 2001, the veteran had level 
II hearing acuity in the left ear.

2.  Upon VA examination in September 2001, the veteran had 
level II hearing acuity in the left ear.

2.  Upon VA examination in August 2006, the veteran had level 
I hearing acuity in the left ear.   




CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

In a May 2004 letter, the RO notified the veteran of the 
evidence required to substantiate his claims and advised him 
of what evidence VA would be responsible for obtaining and 
what evidence VA would assist him in obtaining. 

The Board notes that the May 2004 VCAA notice was provided 
after the rating decision on appeal and thus does not reflect 
compliance with the timing requirements of Pelegrini.  In 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
U.S. Court of Appeals for the Federal Circuit held that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim in an SSOC is sufficient to cure 
a timing defect.  In this case, after the veteran was 
provided with VCAA notice in May 2004, his claims were 
readjudicated in a December 2006 Supplemental Statement of 
the Case (SSOC).  Thus, any defect in the timing of VCAA 
notice was cured. 

A December 2007 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  A May 2008 
letter provided the veteran with notice of the specific 
criteria necessary to establish an increased rating for left 
ear hearing loss, as required by Vazquez-Flores.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of his claim for an increased 
rating for left ear hearing loss.  The relevant records 
necessary to decide the claim have been obtained and 
associated with the claims file.  The veteran has been 
afforded several VA examinations. 

The Board notes that the RO attempted to obtain treatment 
records from Camp Pendleton Naval Hospital, identified by the 
veteran as being pertinent to the claim on appeal.  In a 
March 2008 letter, Camp Pendleton Naval Hospital informed the 
RO that there were no available treatment records for the 
veteran.  Further efforts to obtain the records are 
unnecessary because VA has been notified that the records do 
not exist. § 3.159(c)(2) (2008).

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied with respect to the 
claim being decided.  

II. Analysis of Claims

A.  Increased rating for left ear hearing loss

The veteran seeks an increased rating for service-connected 
left ear hearing loss.  He contends that his hearing loss 
disability has increased in severity.   

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In an April 2001 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a non-
compensable rating, pursuant to 38 C.F.R. § 4.85, Diagnostic 
Code (DC) 6100 (2008).  In November 2003, the veteran 
submitted a claim for an increased rating. 

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2008).  The degree 
of disability resulting from service-connected defective 
hearing is mechanically determined by applying the numeric 
designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

If hearing impairment is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a Roman 
numeral designation  for hearing impairment of I, subject to 
the provisions of § 3.383.  38 C.F.R. § 4.85(f) (2008).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation under 
Table VI or Table VIA, whichever results in the higher 
numeral. That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will then be evaluated 
separately. 38 C.F.R. § 4.86(b) (2006).

In this case, for the reasons discussed below, the Board 
finds that a compensable evaluation for left ear hearing loss 
is not warranted.  

Upon VA examination in March 2001, puretone thresholds for 
the left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
20
25
30
45

The average puretone frequency for the frequencies of 1000, 
2000, 3000 and 4000 Hertz for the left ear was 30 decibels.  
The veteran had a speech recognition score of 88 percent.  
Applying these values to Table VI, a numeric designation of 
II is obtained for the left ear.  As noted above, § 4.85 
provides that a numeric designation of I be assigned for the 
non-service-connected right ear.  According to Table VII, a 
zero percent evaluation is assigned for numeric designations 
of II and I.  

A September 2001 VA audiological evaluation obtained the 
following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
LEFT
45
25
25
30
45

The puretone threshold average for the frequencies of 1000, 
2000, 3000 and 4000 Hertz for the left ear was 31.  The 
veteran had a speech recognition score of 90 percent in the 
left ear.  Applying these values to Table VI, a numeric 
designation of II is obtained.  Table VII provides that a 
zero percent evaluation is assigned for numeric designations 
of II and I.        

The record contains a report of a private audiological 
evaluation by Dr. L.C., M.D., dated in September 2005.  The 
report noted the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
30
25
25
30
45

The puretone threshold average for the frequencies of 1000, 
2000, 3000 and 4000 Hertz for the left ear was 31.25.  The 
veteran had a speech recognition score of 84 percent in the 
left ear.  Applying these values to Table VI, a numeric 
designation of II is obtained.  As noted previously, Table 
VII provides zero percent evaluation is assigned for numeric 
designations of II and I.  

The veteran had a VA audiological evaluation in August 2006.  
Puretone thresholds obtained, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
LEFT
45
25
25
30
45

The puretone threshold average for the frequencies of 1000, 
2000, 3000 and 4000 Hertz for the left ear was 31.  Speech 
audiometry revealed speech recognition ability of 94 percent.  
Applying these values to Table VI, a numeric designation of I 
is obtained.  Table VII provides for a non-compensable (zero 
percent) evaluation for a numeric designation of I in each 
ear.

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded a higher 
evaluation in the future should his hearing loss disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the criteria for an initial compensable evaluation for 
hearing loss have not been met.  In reaching this decision, 
the Board considered the complete history of the disability 
at issue as well as the current clinical manifestations and 
the effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for left ear hearing loss, the 
claim must be denied.


ORDER

An increased evaluation for left ear hearing loss is denied.


REMAND

The veteran claims entitlement to service connection for 
chronic bronchitis secondary to exposure to oil well fires 
during his service in Operation Desert Storm.  The veteran 
was deployed to Kuwait from February to March 1991 in support 
of Operation Desert Storm.  An administrative record dated in 
April 1991 noted that the veteran was exposed to heavy 
atmospheric smoke generated as a result of oil well fires. 

Service medical records show that the veteran was treated for 
pneumonia in November 1987.  He was treated for an upper 
respiratory infection in March 1991.   
  
Post-service private and VA medical records reflect various 
diagnoses, including various chronic bronchitis and chronic 
cough.  Records reflect that the veteran was diagnosed with 
pneumonia in 2001.  The veteran had VA examinations of the 
respiratory system in March 2001 and August 2006.  In March 
2001, a VA examiner diagnosed chronic bronchitis with 
episodes of reactive lung disease.  In August 2006, a VA 
examiner diagnosed bronchitis and opined that bronchitis is 
not related to service.  Neither VA examiner addressed 
whether a current respiratory disability is related to the 
veteran's in-service exposure to smoke from oil well fires.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the appellant 
to develop the facts pertinent to the claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  Given the documented in-
service exposure to oil well fires, a new examination is 
necessary in order to decide the claim.  Although the Board 
sincerely regrets the additional delay to the veteran, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by a specialist in pulmonary 
medicine.  The claims folder, including a 
copy of this remand, should be made 
available to the examiner for review prior 
to the examination, and the examination 
report should indicate that such a review 
was conducted.  Following a thorough 
examination, the examiner should diagnose 
any respiratory disabilities that are 
present.  The examiner is asked to provide 
an opinion as to whether any current 
respiratory disability, to include chronic 
bronchitis, is at least as likely as not 
related to service, (50 percent or greater 
likelihood) including the pneumonia 
diagnosed during service and exposure to 
atmospheric smoke generated by oil well 
fires in Kuwait.  The examiner is asked to 
provide a detailed rationale, with 
specific references to the record, for the 
opinion provided.  

2.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record. If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


